Citation Nr: 1333304	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  08-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 6, 2003, for the grant of entitlement to service connection for peripheral neuropathy of the left upper extremity.

2.  Entitlement to an effective date earlier than May 6, 2003, for the grant of entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an effective date earlier than May 6, 2003, for the grant of entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.

4.  Entitlement to an effective date earlier than November 18, 2004, for the grant of total disability based on individual unemployability (TDIU).

5.  Entitlement to an effective date earlier than November 18, 2004, for the grant of eligibility to Dependents' Educational Assistance (DEA) under Chapter 35.

6.  Entitlement to an effective date earlier than September 7, 2007, for the grant of entitlement to a separate service connected evaluation of 10 percent for hypertension.

7.  Entitlement to an effective date earlier than August 18, 2007, for the grant of entitlement to a separate service connected evaluation of 10 percent for cataracts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968, with service in the Republic of Vietnam from December 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.

The Veteran's TDIU claim was remanded by the Board in August 2010 for additional development and the other above issues were remanded for the issuance of a statement of the case (SOC).  Subsequently, in an April 2011 rating decision the St. Petersburg, Florida Regional Office (RO) granted an earlier effective date for the Veteran's service-connected CAD.  In a September 2012 rating decision, the RO granted earlier effective dates for the service-connected bilateral upper extremity peripheral neuropathy, for SMC based on loss of use of a creative organ, and for separately service connected evaluations of 10 percent for hypertension and cataracts.  In a September 2012 SOC the RO denied effective dates earlier than those listed on the title page as to all issues save the TDIU and DEA claims.  In an October 2012 statement, the Veteran indicated that he was "in agreement" with the September 2012 rating decision and SOC.  In a subsequent October 2012 rating decision, the RO granted an earlier effective date of November 18, 2004, for the Veteran's TDIU award and in an October 2012 Supplemental Statement of the Case (SSOC) denied entitlement to an earlier effective date for the TDIU.  Both decisions were sent to the Veteran in November 2012.  

Thereafter, in a statement received in December 2012, the Veteran stated that after reading the rating decision and SOC addressing the TDIU issue, "It is my intention to formally file a Notice of Disagreement on rating decisions dated Sept. 11, 2012 [the SOC addressing the above issues other than TDIU], & Sept. 21, 2012 [the rating decision granting earlier effective dates for bilateral upper extremity peripheral neuropathy, for separately service connected evaluations of 10 percent for hypertension and cataracts, and for SMC based on loss of use of a creative organ].  I feel the effective dates of ALL issues should be, as stated above, Nov. 13, 2002, - date of award for service connected type II diabetes mellitus."  

As noted, the October 2012 rating decision granted entitlement to an earlier effective date for the Veteran's TDIU.  Regardless of the RO's actions, the issue remains before the Board because the earlier effective date was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

As will be discussed in greater detail below, the Board finds the Veteran's December 2012 statement (discussed above) to be a timely Notice of Disagreement (NOD) as to the issues other than TDIU listed on the title page.  However, the statement would not constitute a timely NOD as to the issue of entitlement to an earlier effective date for CAD as adjudicated in the April 2011 rating decision.  See 38 C.F.R. § 20.302(a) (2013) ("[A] claimant must file a Notice of Disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.").  Nor would the December 2012 statement constitute a timely substantive appeal of the September 2012 SOC.  See 38 C.F.R. § 20.302(b) ([A] Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.").  As such, the April 2011 rating decision is final with respect to the issue of entitlement to an effective date prior to November 18, 2004, for the grant of entitlement to service connection for CAD.  With regard to requests for an earlier effective date entered over one year after a rating decision assigning the effective date becomes final, the Court has barred appellants from seeking to disturb the finality of a prior rating decision by attempting to file such a "freestanding" earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier-effective-date claim in an attempt to overcome the finality of an unappealed rating decision).  As a result, the Board is not referring the request for an earlier effective date for CAD to the RO for further action, as it is not a valid "claim" or appeal.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an effective date earlier than November 18, 2004, for the grant of TDIU.  Specifically, the Veteran alleges that he is entitled to an effective date of November 13, 2002.  For the same reasons discussed in the Board's August 2010 remand, the TDIU claim must again be remanded pending adjudication of multiple intertwined claims.

In that regard and as discussed above, in a December 2012 statement the Veteran expressed disagreement with the effective dates assigned in the September 2012 rating decision.  Therein the Veteran contended that the effective date for each of his claims should be November 13, 2002.  The Veteran explicitly termed the statement a Notice of Disagreement.  As discussed above, the RO issued a near contemporaneous September 2012 SOC denying effective dates earlier than the dates listed on the title page for the service-connected bilateral upper extremity peripheral neuropathy, for SMC based on loss of use of a creative organ, and for separately service connected evaluations of 10 percent for hypertension and cataracts.  The Veteran did not file a timely substantive appeal as to these issues, as the December 2012 statement was received more than 60 days after the mailing of the SOC.  See 38 C.F.R. § 20.302(b).  Moreover, as the September 2012 SOC was issued pursuant to the Veteran's NOD as to the October 2007 rating decision, the December 2012 statement was not received within one year from the date of mailing of the notification of the determination being appealed.  See id.  As such, the Board finds the December 2012 statement to represent an NOD of the September 2012 rating decision for which an SOC has not been issued.

In reaching this conclusion, the Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  Unlike the circumstances in Percy, however, the Board is not herein dismissing an appeal based on the substantive appeal being inadequate or untimely.  Rather, the Board is finding that a substantive appeal was never submitted.  In reaching such a conclusion, the Board notes that the Veteran never acted to his detriment based on the RO or Board acting as though the above issues were in appellate status.  Indeed, the June 2013 statement of the Veteran's representative does not contend that any issue other than entitlement to an earlier effective date for TDIU is before the Board.  The RO has not represented that such issues are in appellate status.  As such, VA has not waived any issues of timeliness in filing of the substantive appeal or otherwise treated the issues as though they were in appellate status such that failure to adjudicate the issues would unfairly prejudice the Veteran.

Moreover, the Board notes that in addition to addressing the issue of entitlement to an earlier effective date for TDIU the October 2012 rating decision discussed in the Introduction also granted an earlier effective date of November 18, 2004 for the grant of eligibility to DEA benefits under Chapter 35.  Following notice of the October 2012 decision, the Veteran filed a timely NOD in which he disagreed with the effective date assigned for the grant of DEA benefits.  As with the above claims, the Veteran contended that the effective date for his DEA benefits should be November 13, 2002.  The RO did not subsequently issue an SOC on this issue and the contemporaneous SSOC addressed only the issue of entitlement to an earlier effective date for TDIU.  

Based on the evidence described above, the Veteran should be provided with an SOC that addresses the issues of entitlement to an effective date earlier than November 18, 2004 for the grant of eligibility to DEA under Chapter 35, effective dates earlier than May 6, 2003 for the grant of entitlement to service connection for right and left upper extremity peripheral neuropathy, an effective date earlier than May 6, 2003 for the grant of SMC based on loss of use of a creative organ, and effective dates earlier than September 7, 2007 and August 18, 2007, respectively, for separately service connected evaluations of 10 percent for hypertension and cataracts.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the Board's decision to remand the Veteran's earlier effective date claims, including special monthly compensation based on loss of use of a creative organ, the Board finds that the Veteran's earlier effective date claim for the grant of TDIU is inextricably intertwined with these claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issues of entitlement to: (a) an effective date earlier than November 18, 2004 for the grant of eligibility to DEA under Chapter 35, (b) and (c) effective dates earlier than May 6, 2003 for the grant of entitlement to service connection for right and left upper extremity peripheral neuropathy, (d) an effective date earlier than May 6, 2003 for the grant of SMC based on loss of use of a creative organ, and (e) and (f) effective dates earlier than September 7, 2007 and August 18, 2007, respectively, for separately service connected evaluations of 10 percent for hypertension and cataracts.  The Veteran should be provided the opportunity to perfect a timely Substantive Appeal (VA Form 9) with respect to these issues.  The RO/AMC is free to undertake any additional development deemed necessary with respect to the issues.

2.  Thereafter, the RO/AMC should issue a supplemental statement of the case (SSOC) to the Veteran and his representative as to the issue of entitlement to an effective date earlier than November 18, 2004 for TDIU, if warranted. The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


